Citation Nr: 1215034	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  04-09 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected Meniere's syndrome.


REPRESENTATION

Appellant represented by:	Calvin Hanson, Attorney


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1960 to July 1960, May 1968 to October 1969 and January 1991 to July 1991.

Originally, this matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran appealed the Board's February 2010 decision denying the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for service-connected Meniere's syndrome to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Order, the Court granted the Joint Motion for Vacatur and Remand (Joint Motion) submitted by the Veteran's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary and vacated the February 2010 Board decision and remanded the issue to the Board for action consistent with Joint Motion . 

In August 2011, the Board remanded the claim to obtain a VA examination to determine the current severity of the Veteran's service-connected Meniere's syndrome and to determine whether the Veteran's symptoms of incapacitating dizzy spells is productive of a cerebellar gait related to the Veteran's Meniere's syndrome.  The RO continued the denial of the claim (as reflected in the September 2011 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

The evidence of record shows that the Veteran's Meniere's syndrome is manifested by dizzy spells that occur four to five times a week, which has been medically attributable to vertigo with exacerbations of hearing fluctuations and tinnitus; however, the Veteran's cerebellar gait is not related to the Veteran's Meniere's syndrome.
CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for service-connected Meniere's syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.87, Diagnostic Codes 6204, 6205 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In general, for increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

In this case, the Veteran is appealing the initial rating assignment for his service-connected Meniere's syndrome.  The November 2008 rating decision granted the Veteran's claim of entitlement to service connection for Meniere's syndrome and therefore, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the November 2008 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  

Accordingly, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished in the May 2009 statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," which sets forth the relevant diagnostic code for rating Meniere's syndrome, bilateral hearing loss and tinnitus including a description of the rating formulas for all possible schedular ratings under this diagnostic code.  Therefore, the Veteran was informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability on appeal.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private treatment records, VA treatment records and VA examination reports dated in February 2008, April 2008, October 2008, April 2009 and August 2011.

The VA examination reports reflect that the examiners obtained an oral history of the symptoms of the Veteran's Meniere's syndrome and/or hearing loss and tinnitus, reviewed the Veteran's claims file and conducted an evaluation of the Veteran.  The examiners documented in detail the claimed symptoms and the August 2011 examiner noted the effect those symptoms have on his daily activities and employment.  As such, the Board finds the VA examinations dated in February 2008, April 2008, October 2008, April 2009 and August 2011 are adequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion). 

In addition, as noted in the Introduction, this case was previously remanded in August 2011 for a VA examination.  The Veteran underwent a VA examination in August 2011 where the examiner documented the current severity of the Veteran's Meniere's disease and determined whether the Veteran had cerebellar gait and if it was a symptom of Meniere's disease as requested in the remand directive. Accordingly, the Board finds that there has been substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not identified and the record does not otherwise indicate any existing pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Initial Increased Rating

The Veteran asserts that he is entitled to an initial evaluation in excess of 30 percent for his service-connected Meniere's syndrome.  He contends that when he has symptoms of Meniere's syndrome he is unable to ambulate or continue any type of activities until it subsides.  See November 2008 notice of disagreement.

As an initial matter, the statement of the case (SOC), issued in May 2009, included the issues of entitlement to an increased rating for hearing loss and tinnitus.  However, the issue on appeal arises from a November 2008 RO rating decision, in which the RO granted service connection for Meniere's disease and assigned an initial evaluation of 30 percent.  It appears that these issues were erroneously listed in the SOC because, as discussed below, a Note to the applicable Diagnostic Code (i.e., DC 6205) provides for alternative methods of rating Meniere's disease, one of which includes assigning a separate evaluation for vertigo, hearing impairment, and tinnitus.  In May 2009, the RO increased the Veteran's rating for hearing loss to 10 percent as a part of its adjudication of the issue on appeal.  In summary, while application of DC 6205 requires that the Board determines whether the Veteran would receive a higher initial evaluation if his vertigo, hearing impairment, and tinnitus were separately evaluated, this does not place the issues of entitlement to an increased rating for hearing loss and tinnitus in appellate status.  The underlying analysis, however, essentially includes these issues.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

The Veteran is appealing the original assignment of a disability rating following an award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO has evaluated the Veteran's Meniere's disease under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6204 (2011), which evaluates peripheral vestibular disorders.  Under DC 6204, peripheral vestibular disorders manifested by dizziness and occasional staggering, are rated 30 percent disabling.  The 30 percent evaluation is the maximum evaluation provided for under DC 6204.

The Veteran's Meniere's syndrome may also be rated under 38 C.F.R. § 4.87, DC 6205, which evaluates Meniere's syndrome (endolymphatic hydrops).  The next higher rating of 60 percent is warranted for Meniere's syndrome that is manifested by hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  All the criteria must be met because it is conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

A Note to Diagnostic Code 6205 provides that Meniere's syndrome is to be rated either under these criteria or by separately rating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall rating.  The Note also provides that a rating for hearing impairment, tinnitus, or vertigo is not to be combined with a rating under Diagnostic Code 6205.  38 C.F.R. § 4.87.

The medical evidence includes reports from G.I. Ear, Nose & Throat dated between 2005 and 2006.  A June 2005 private treatment record reveals that two tests of the Veteran's vestibular function (a Frenzl lens examination and a Romberg test) were normal.  A January 2006 report shows that the Veteran complained of "vertiginous type dizziness that affects his ability to function causing a staggering effect."  He complained that he could not perform normal activities or walk during these bouts and that they occurred about three times per week, lasting approximately 20 to 30 minutes.  It was noted that he had high blood pressure, and that he should maintain a low-salt diet.  On examination, vertiginous symptoms were not present.  A Frenzl lens examination showed no spontaneous nor gaze nystagmus.  The Veteran was diagnosed with bilateral hearing loss, tinnitus, and Meniere's syndrome.  An April 2006 letter reveals that the physician evaluated the Veteran in January 2006 and the examination showed that the Veteran had recurrent bouts of vertigo, seven to ten times per month, that were consistent with Meniere's syndrome.

VA progress notes, dated between 2006 and 2008, include a January 2007 report which notes that a neurological examination was "N" (presumably negative, or normal).   Treatment records dated in January 2007 and December 2008 also show that the Veteran reported that he, "[p]hysically is able to do what he wants to do," and that he liked to golf.  A December 2008 report also indicates that the Veteran is not a "fall risk."

A report from Boys Town National Research Hospital, dated in February 2008, documents a greater-than 20 year history of dizziness, with spontaneous onset, lasting between 20 minutes and two hours, which occur three to four times per week.  The clinical vestibular and balance evaluation revealed "[n]o objective indications of peripheral vestibular system or central vestibule-ocular pathway involvement" and "no indications for BPPV [benign paroxysmal positional vertigo] noted during the Dix Hallpike maneuver."

A VA ear disease examination report, dated in February 2008, shows that the Veteran reported a gradual worsening of his hearing loss, high-pitched ringing in both ears, vertical and fullness in both ears.  He described the vertigo as a sensation of the room spinning.  The Veteran complained of symptoms that included vertigo two to three times per week, usually lasting between several minutes and an hour.  He experiences vertigo when he is sitting still, moving and sometimes he is awakened with the sensation of vertigo.  The Veteran indicated that he has not noticed any changes in his symptoms since being placed on a diuretic and lifestyle modifications.  A videonystagmography (VNG) showed no evidence of central or peripheral dysfunction. The diagnosis notes subjective dizziness that is not vestibular according to the VNG.

A VA ear disease examination report, dated in April 2008, reveals that the Veteran complained of symptoms that included three to four episodes of dizziness per week that usually lasted between a few minutes, and up to 30 minutes.  He usually had to stay down or sit in a chair during those times.  The Veteran also sometimes has nausea when he has dizzy spells.  The examiner's impression was that the Veteran had vestibular dysfunction, hearing loss, and Meniere's syndrome.

A VA examination report, dated in October 2008, shows that the Veteran complained of symptoms that included vertiginous symptoms about two to four times per week lasting between 10 and 40 minutes, and that he had to sit down until his symptoms abated.  The Veteran reported true vertigo sensation with room spinning.  The examiner diagnosed the Veteran with Meniere's syndrome.

A VA audiometric examination report, dated in April 2009 documents a history of vertigo.  The report does not specifically discuss vertigo or Meniere's syndrome, but it notes that the Veteran's daily activities were not affected by his hearing loss, to include ambulation, dressing, feeding, bathing, toileting, and grooming.  Driving was affected.

The record also contains a VA examination report dated in August 2011.  During the examination, the Veteran reported that he has dizzy spells approximately four to five times a week.  These dizzy spells occur while he is watching television and when he is rolling over while lying in bed.  The Veteran noted that these dizzy spells last from twenty minutes to an hour.  He described the dizzy spells as a spinning sensation and he was not aware of any exacerbating or alleviating factors for the dizzy spells.  The Veteran's dizziness is not associated with aural fullness, increased tenderness or hearing loss.  The dizziness affects his daily life in that he does not drive long distances.  The Veteran also stated that his balance is "not as good as it used to be."  Physical examination revealed that the cranial nerves II-XVII were intact.  Auricle was without deformity, lesions, tenderness or effusions.  External auditory canal was without lesions, abnormality or cerumen impaction.  Tympanic membrane was intact without fluid, lesions or cholesteatoma in the middle ear space.  Romberg and tandem Romberg were negative.  The Veteran did not fall on Romberg or tandem Romberg with eyes open or closed.  His gait was without deformity or abnormality although the examiner noted that the Veteran had a broad-based gait.  

The examiner reviewed a VNG dated in February 2008 and documented that the finding was normal for Dix-Hallpike and caloric testing.  There was no objective indication of peripheral vestibular system or central vestibular ocular pathway involvement.  He noted that the Veteran's Meniere's disease occurs approximately four to five times a week.  It does not prohibit the Veteran from seeking gainful employment.  The examiner determined that the cerebellar gait does not appear to be exacerbated or associated with the Veteran's Meniere's disease.  He explained that Meniere's disease does not produce the cerebellar gait.  

After a review of the record, the most pertinent of which was discussed above, the Board finds that the claim must be denied.  With regard to DC 6205, although the Veteran essentially asserts that his vertigo symptoms are sufficiently severe and frequent to meet the criteria for an increased initial rating, he has been afforded a number of tests, to include a Frenzl lens examination, Romberg tests, and a VNG.  The findings show that there is no objective indication of peripheral vestibular system or central vestibule-ocular pathway involvement, and no benign paroxysmal positional vertigo.  Nonetheless, the medical opinions indicate that the Veteran's reported symptoms of dizziness are evidence of vertigo, which occur more than once a week.  However, as noted above, to warrant a 60 percent disability rating under DC 6205 evidence must show that the Veteran's Meniere's syndrome is manifested by attacks of vertigo and cerebellar gait occurring from one to four times a month or for a 100 percent attacks of vertigo and cerebellar gait occurring more than once a week.  After a review of the record, the Board finds that there is no medical evidence that indicates that the Veteran has a cerebellar gait that is attributable to or related to the Veteran's Meniere's syndrome.

The Board recognizes that the record contains lay statements from the Veteran of dizzy spells several times a week and that when he has these symptoms he cannot perform normal activities, to include walking and that he must sit down.  The Veteran is competent to report the occurrence of dizzy spells and how those dizzy spells affect his functioning.  Nonetheless, the Veteran is not competent report that these dizzy spells are manifestations of a cerebellar gait that is related to the Veteran's Meniere's disease as that diagnosis or information is not a simple diagnosis that is observable by a lay person.  This type of opinion requires special medical knowledge.  Thus, the Board finds that the Veteran's lay statements by themselves are not probative on the issue of whether the Veteran's dizziness is evidence of a cerebellar gait that is related to his Meniere's disease.  

Furthermore, the medical evidence of record associates these episodes of dizziness with vertigo and not a cerebellar gait.  See April 2006 letter from private physician (the Veteran has recurrent bouts of vertigo (seven to ten times per month)), January 2006 private treatment record ("the Veteran has "bouts of vertiginous type dizziness that affect his ability to function causing a staggering effect"), March 2005 private treatment record (describing the Veteran's symptoms as "recurring episodes of dizzy spells that are characterized by vertiginous sensation that causes staggering effect and inability to ambulate" and "vertiginous type dizziness that affect his ability to function causing a staggering effect" with a final diagnosis of recurrent vertigo spells).  The Board notes that the VA examiner in August 2011 indicates that the Veteran has a cerebellar gait; however, he determined that it was not exacerbated by or associate with the Veteran's Meniere's disease.  In summary, as the competent medical evidence contains no findings to show that the Veteran has a cerebellar gait as a symptom of his Meniere's disease, there is no basis to award an initial disability rating in excess of 30 percent under DC 6205 at any time during the current appeal.

The Board notes that Meniere's syndrome may also be rated by separately evaluating vertigo (as a peripheral vestibular disorder under DC 6204), hearing impairment, and tinnitus, if this would result in a higher overall rating.  See Note under 38 C.F.R. § 4.87, DC 6205.  In this case, the RO has assigned separate evaluations, as they result in a higher overall rating.  See May 2009 statement of the case.

With regard to tinnitus, the Veteran's tinnitus is currently evaluated as 10 percent disabling.  This is the maximum rating allowed by law. See 38 C.F.R. § 6260 (2011); Smith v. Nicholson, 451 F.3d 1344, 1350-51 (Fed. Cir. 2006) (affirming VA's long-standing interpretation of DC 6260 that only a single 10 percent rating for tinnitus is assignable, whether or not the tinnitus is perceived unilaterally or bilaterally).

As for the Veteran's vertigo, as noted above, this is currently evaluated as 30 percent disabling under DC 6204.  This disability rating is the maximum evaluation provided for under that diagnostic code.

With regard to hearing loss, during the appeal, the RO increased the Veteran's rating for hearing loss from noncompensable to 10 percent, effective April 4, 2005.   Relevant laws and regulations stipulate that evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity.  Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which in turn, are measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second).  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).  The provisions of 38 C.F.R. § 4.85 (2011) establish eleven auditory acuity levels from I to XI.  If hearing loss is service-connected for only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  Tables VI and VII as set forth in section 4.85(h) are used to calculate the rating to be assigned.  

In guidance for cases involving exceptional patterns of hearing impairment, the schedular criteria indicate that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(a) (2011).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  The numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The record contains only one audiological test results dated in April 2009 during the appeal period. The report contains audiometric findings that revealed pure tone thresholds, in decibels, as follows:





HERTZ




1000
2000
3000
4000
RIGHT

30
45
65
85
LEFT

30
40
70
80

 On the basis of the numbers shown above, the Veteran's puretone threshold average for the right ear was recorded as 56 decibels.  His puretone threshold average for the left ear was recorded as 55 decibels.  His speech recognition ability was 80 percent, bilaterally, using the Maryland CNC speech recognition test.  

The Board notes that the Veteran did not meet the exception requirements for hearing impairment under 38 C.F.R. § 4.86.  The examiner also did not certify that the use of speech discrimination test was not appropriate.  Therefore, the numerical hearing impairment is determined only by Table VI.  The Veteran's hearing acuity in both ears is assigned to Level IV.  Diagnostic Code 6100, Table VII provides a 10 percent disability rating for the hearing impairment demonstrated by the Veteran at the April 2009 VA examination.

Thus, the issue is whether separate evaluations for vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, would result in a higher overall rating.  See DC 6205, Note.  In this regard, combining the 30 percent disability rating for Meniere's syndrome under DC 6204, the 10 percent disability rating for bilateral hearing loss and the 10 percent disability rating for tinnitus results in a 40 percent combined rating.  See 38 C.F.R. § 4.25 (2011) (stating that combined ratings are not merely the sum of the individual ratings, but determined by consideration of the efficiency of the individual as affected by the most disabling condition, then by less disabling conditions in the order of severity).  The Board concludes that the RO correctly evaluated the Veteran's disabilities in assigning a 30 percent initial evaluation for Meniere's syndrome under DC 6204, and correctly combined the relevant ratings under 38 C.F.R. § 4.25.  Accordingly, the claim for an initial evaluation in excess of 30 percent for Meniere's syndrome is not warranted.  

In reaching the above decision, the potential application of various provisions of Title 38 of the Code of Federal Regulations have been considered, whether or not they were raised by the appellant, as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  

The Board notes that under 38 C.F.R. § 3.321(b)(1), in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for Meniere's syndrome is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's Meniere's syndrome with the established criteria found in the rating schedule for peripheral vestibular disorder, hearing impairment and tinnitus shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The evidence of record shows that the Veteran's Meniere's syndrome has resulted in the Veteran unable to drive long distances.  After speaking with the Veteran, the examiner in August 2011 determined that the Veteran's Meniere's disease does not prohibit him from seeking gainful employment.  Accordingly, the evidence shows that the Veteran's service-connected Meniere's syndrome has not caused marked interference with employment that is not already contemplated in the rating schedule.  Furthermore, the evidence reveals that his Meniere's syndrome has not necessitated any frequent periods of hospitalization or has otherwise rendered impracticable the application of the regular schedular standards.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

The Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating in excess of 30 percent for service-connected Meniere's syndrome is denied.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


